SETTLEMENT AGREEMENT AND MUTUAL RELEASE

THIS SETTLEMENT AGREEMENT AND MUTUAL RELEASE (“Agreement”) is made, effective
December 3, 2004, by and between Lightrays, Ltd. a California limited
partnership (“Lightrays”), on the one hand, and Xenonics Holdings, Inc.
(“Xenonics”) and its subsidiary, Xenonics, Inc. (“Subsidiary”) on the other
hand. Xenonics and Subsidiary are collectively referred to herein as the
“Xenonics Parties.” Lightrays and the Xenonics Parties are collectively referred
to as the “Parties.”

RECITALS

a. Lightrays and Subsidiary are parties to that certain Agreement for License
and Transfer of Intellectual Property Rights dated March 27, 1997 as amended
effective June 9, 1997 and April 23, 1998 (“Amended IP Agreement”) which
provides that, among other things, upon the conditions specified therein
(I) Subsidiary was to cause to be paid to Lightrays certain royalties in the
total sum of $400,000 (“Royalty Payments”), and (ii) upon full payment of the
Royalty Payments, among other things, Subsidiary was to own, free and clear of
all claims from Lightrays, certain intellectual property, including U.S. Patent
#5,036,444, as more specifically described in article VI B.(d) of the Amended IP
Agreement (collectively the “IP”).

b. A dispute has arisen between Lightrays and the Xenonics Parties concerning
the respective rights and obligations of Lightrays and Subsidiary under the
Amended IP Agreement in that Lightrays contends that it is entitled to receive
the Royalty Payments, none of which have been paid to date, and the Xenonics
Parties contend that Subsidiary is entitled to rescind the Amended IP Agreement,
has no obligation to pay any of the Royalty payments to Lightrays, and is
entitled to the IP free and clear of any claims by Lightrays (collectively,
“Disputes”).

c. The Parties now wish to settle and resolve the foregoing adversary Disputes
and have agreed, and do hereby mutually agree, to a settlement and compromise of
all claims and causes of action, relating in any way to the Amended IP
Agreement, the IP and the Disputes or any other possible actions which are based
or could be based upon the facts, or any of them, contained in the
above-described recitals.

d. In entering into this Agreement none of the Parties concede the sufficiency
or validity of any actual or potential claim, cause of action, denial or defense
of any of the other Parties, and nothing contained herein shall be deemed an
admission, express or implied, of any liability or absence of a valid cause of
action or defense by any of the Parties.

e. The Parties intend this Agreement to be a final settlement between the
Parties of all matters, which are or could be in controversy between them, and
intend that it replace all previous agreements or conversations, if any exist,
between the Parties.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing facts and the mutual covenants
and agreements contained herein, the Parties, for good and valid consideration,
agree as follows:

1. Immediately upon execution by all of the Parties of this Agreement, the
following actions shall be taken by the specified Parties:

A. Lightrays will cause to be transferred and assigned to Xenonics any and all
of Lightrays’ right, title or interest in and to the IP including, but not
limited to, the Patent. Such transfer and assignment shall be effected by the
execution and delivery of the Assignment, attached as Exhibit “A” hereto.

B. The Xenonics Parties will cause to be issued to Lightrays, 97,000 shares of
authorized but previously unissued shares of common stock of Xenonics (“the
Shares”). In connection with the issuance off the restricted Shares, Lightrays
makes the following representations:



  I.   Lightrays has all requisite power and authority to enter into this
Agreement.



  II.   Lightrays is acquiring the Shares solely for its own account, for
investment purposes only and not with a view to, or for resale in connection
with, any distribution or public offering of the Shares within the meaning of
the Securities Act of 1933, as amended (the “1933 Act”). Lightrays has no
present intention to sell, offer to sell, or otherwise dispose of or distribute
any of the Shares, except that it will distribute shares to its partners who
will agree to be bound by the provisions of this Agreement.



  III.   Lightrays understands that the Shares have not been registered under
the 1933 Act in reliance on an exemption from the registration requirements, and
that consequently the Shares cannot be offered, sold or otherwise transferred,
and must be held indefinitely by Lightrays, unless and until they are registered
with the U.S. Securities and Exchange Commission under the 1933 Act or until an
exemption from such registration is available.



  IV.   Lightrays understands and agrees that all certificates evidencing the
Shares will be imprinted with a legend restricting the sale of the Shares
without registration.



  V.   Lightrays is an “accredited investor” as defined in SEC Rule 501 and has:
(a) a pre-existing business relationship with Xenonics Holdings, Inc., or its
officers or directors, such that Lightrays is aware of the character, business
acumen and general business and financial circumstances or such persons; and/or
(b) such knowledge and experience in business and financial matters that it is
capable of evaluation the merits and risks of this investment in the Shares and
is capable of protecting its own interests in connection with in the Shares.



  VI.   Lightrays has had full access to all the information it considers
necessary to make an informed investment decision with respect to the Shares.

C. Subsidiary will assign to Lightrays all of Subsidiary’s interest in
Lightrays, which consists of the partnership and other rights assigned by F.
Morton Cameron to Subsidiary pursuant to the Assignment of Limited Partnership
Interest of Lightrays, Ltd, a California Limited Partnership dated November 23,
1998, accepted by Subsidiary on November 30, 1998, and consented to by Lightrays
on August 17, 1999.

2. Upon completion of the performance required by the Xenonics Parties pursuant
to Sections 1B and 1C, above, Lightrays hereby fully releases any and discharges
the Xenonics Parties, and each of them, and their respective agents, employees,
officers, directors, shareholders, subsidiaries, parents, affiliates, partners,
members, attorneys, successors and assignees, from and against any and all
claims, liabilities, obligations, causes of action, attorneys fees and costs,
known or unknown, in law or in equity, arising from or in any way related to the
Disputes, the Amended IP Agreement, the Royalties or the IP, save and except the
obligations created or preserved in this Agreement.

3. Upon completion of the performance required by Lightrays pursuant to
Section 1A, above, the Xenonics parties, and each of them, hereby fully release
any and discharge Lightrays and its agents, employees, officers, directors,
shareholders, subsidiaries, parents, affiliates, partners, members, attorneys,
successors and assignees, from and against any and all claims, liabilities,
obligations, causes of action, attorneys fees and costs, known or unknown, in
law or in equity, arising from or in any way related to the Disputes, the
Amended IP Agreement, the Royalties or the IP, save and except the obligations
created or preserved in this Agreement.

4. The Parties hereby agree that the foregoing mutual covenants and agreements
shall constitute full and complete satisfaction of any and all claims relating
to the Disputes, the Amended IP Agreement, the Royalties and the IP, including
those claims described in the recitals above (collectively, “Released Claims”).
It is the intention of the Parties that the releases set forth in Sections 3 and
4 above shall be effective as a bar to all Released Claims, of whatsoever
character, nature and kind, known or unknown, suspected or unsuspected,
specified to be so barred; in furtherance of this intention, the Parties hereby
expressly waive any and all rights and benefits conferred upon them by the
provisions of Section 1542 of the California Civil Code, which reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

The Parties, and each of them, acknowledge that they are aware that they may
hereafter discover facts in addition to or different from those which they now
know or believe to be true with respect to the subject matter of this Agreement,
but it is their intention hereby to fully and finally forever settle and release
any and all matters, disputes and differences, relating to the Released Claims,
known or unknown, between the Parties.

5. All of the Parties acknowledge and agree that nothing in Paragraphs 2, 3 and
4 hereof shall release or discharge them from the obligations assumed under the
terms of this Agreement.

6. The Parties, and each of them, represent and warrant to each other that they
have not heretofore assigned or transferred, or purported to transfer, to any
person, firm or association, corporation or other entity any claim or cause of
action described in this Agreement, and that each of the Parties has the
authority to waive, release or compromise the claims as hereinabove set forth.

7. This Agreement contains the entire understanding of the Parties and there are
no representations, covenants or understandings other than those expressed
herein. Each of the Parties acknowledges that none of the other Parties or any
agent or attorney of any of the other Parties has made any promise,
representation or warranty whatsoever, express or implied or statutory, not
contained or expressly referred to herein, concerning the subject matter hereof,
to induce them to execute this Agreement, and they acknowledge that they have
not executed this Agreement in reliance upon any promise, representation or
warranty not specifically contained herein.

8. Each of the Parties agrees to execute any additional further documentation
necessary or appropriate to carry out the terms or intents expressed herein,
including but not limited to the provisions of Section 1, above.

9. Notwithstanding the provisions of Section 1281.2, et seq., of the California
Code of Civil Procedure, or any other applicable statutes, any controversy or
claim arising out of or relating to this Agreement, or any breach thereof,
including the issues as to whether the Agreement is voidable or other grounds
for rescission of the Agreement exist, shall be settled by arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, and judgment thereon may be rendered in any court having
jurisdiction over the subject matter.

10. Should any of the Parties reasonably retain counsel for the purpose of
enforcing or preventing the breach of any provision of this Agreement,
including, but not limited to, instituting any action or proceeding to enforce
any provision of this Agreement for damages by reason of breach of any provision
hereof, or declaration of such party’s rights or obligations hereunder or for
any other judicial remedy, then, if said matter is settled by judicial
determination, including arbitration, the prevailing party shall be entitled, in
addition to such other relief as may be granted, to be reimbursed by the losing
party for all costs and expenses incurred thereby, including, but not limited
to, as part of such costs, reasonable attorney’s fees and costs for services
rendered by such prevailing party.

11. This Agreement may be executed in two or more counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.

12. This Agreement has been negotiated and entered into in the State of
California, County of San Diego, and shall be governed by, construed and
enforced in accordance with the laws of the State of California. Should any
dispute arise as to the terms and provisions of this Agreement, venue shall be
in San Diego County, California.

13. This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective heirs, representatives, successors and assigns.

14. No breach of any provision hereof can be waived unless in writing. Waiver of
any one breach of any provision hereof shall not be deemed to be a waiver of any
other breach of the same or any other provision hereof. This Agreement may be
amended only by a written agreement executed by the Parties in interest at the
time of the modification.

15. Each of the Parties hereby warrants and represents to the other that it is
duly authorized and empowered to enter into this Agreement.

16. The Parties, and each of them, represent and declare in executing this
Agreement that they rely solely upon their own judgment, belief and knowledge,
and the advice and recommendations of their own independently selected counsel,
if any, concerning the nature, extent and duration of their rights and claims,
and that they have not been influenced to any extent whatsoever in executing the
same by any representations or statements covering any matters made by any of
the parties hereto, or by any persons representing them.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

Lightrays, Ltd.:

         
Dated: 12/3/04
  By:   /s/ Wynton G. Shaw
 
       
 
      Xyster, LLC, General Partner
 
       
Dated: 11/08/04
  By:   /s/Robert F. Buie   
 
       
 
      Robert F. Buie, Manager
 
       
 
      Xenonics Holdings, Inc.:
 
       
Dated: 10/19/04
  By:   /s/ Alan P. Magerman
 
       
 
      Alan P. Magerman

CONSENT

The undersigned limited partners of Lightrays, Ltd. hereby consent to the terms
of this Agreement.

     
Dated: 11/8/04
  /s/ Robert F. Buie   
 
   
 
  Robert F. Buie
 
   
Dated: 11/2/04
  /s/ Dr. Duane Buringrud
 
   
 
  Dr. Duane Buringrud
 
   
Dated: 12/3/04
  /s/ Dr. Barry Mozlin
 
   
 
  Dr. Barry Mozlin
 
   
Dated: 11/1/04
  /s/ Dr. Wynton G. Shaw
 
   
 
  Dr. Wynton G. Shaw
 
   

